DETAILED ACTION
Response to Amendment
The applicant’s amendment filed 12/03/2021 has been entered. 

Reasons for Allowance
Claim(s) 1-8 and 15-20 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a junction unit adapted for use in a lighting balloon apparatus, the junction unit comprising a body, a first attachment region disposed on the body, the first attachment region comprising a plurality of arms that extend radially outward from the body and are each adapted to couple to and secure a lighting module away from the body, and a plurality of module power ports, a second attachment region disposed on the body, the second attachment region comprising a source power port adapted to couple to a header cable comprising a plurality of electrically isolated source channels, and a plurality of power channels disposed within the body that are adapted to transmit power from the source power port to each of the plurality of module power ports in a one-to- one correspondence with the plurality of electrically isolated source channels of the header cable when coupled thereto as specifically called for the claimed combinations.
The closest prior art, Badley et al (US 2013/0301267 A1), does not include a source power port adapted to couple to a header cable comprising a plurality of electrically isolated source channels, and a plurality of power channels disposed within the body that are adapted to transmit power from the source power port to each of the as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Badley et al reference in the manner required by the claims. 
To clarify the allowable subject matter of claims 1 and 15, the invention of the instant application is directed to a junction unit for mounting, powering, and controlling lighting modules that is further adapted for use in a lighting balloon. As a prior art search revealed no prior art references directed to illuminated balloons that read on the claims, Badley et al, directed to a general use luminaire, provided grounds for rejection wherein no patentable weight was given to the preamble reciting “a junction unit adapted for use in a lighting balloon apparatus.”
Claim 1 and 15 recite that the header cable powering the junction box contains isolated source channels, which feed to individual power ports (that power the lighting modules). Badley et al cannot be modified in this fashion. The “header cable” of Badley et al is clearly intended to be a general power source with no isolated channels, and there is no suggestion from the reference that one of ordinary skill would consider making such a modification. Moreover, while the Examiner is aware of lighting system cabling which are arranged in a similar fashion, for example theatrical lighting, there is no motivation to combine the wiring of a lighting board with that of a general purpose luminaire.
Lastly, claim 15 positively recites the balloon elements of the instant invention in such a way that any further combination of prior art—to bring in the header cable as Badley et al is not adapted for use in one of these balloon—substantial reconstruction of the luminaire would be required in order to be used in this fashion. Furthermore, and more importantly, the preamble as written “is ‘necessary to give life, meaning, and vitality’ to the claim”. The disclosed invention is not merely directed to an electrical junction box, but one designed to work inside an illuminated balloon with specific electrical and mechanical requirements—to not give patentable weight to the preamble in this case would suggest an invention inconsistent with the disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        
/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875